               Case 1:19-cr-00291-LAP Document 202
                                               201 Filed 12/14/20 Page 1 of 1

                                             590 Madison Avenue, 20th Floor, New York, NY 10022-2524                           p212 223-4000        f212 223-4134


                                                                                                 The request to modify the
  Daniel Zelenko                                                                                 conditions of pretrial release to
  (212) 895-4266
  dzelenko@crowell.com
                                                                                                 permit the travel referenced
                                                                                                 below is approved.
                                                            December 14, 2020 SO ORDERED.

  VIA ECF
                                                                                                 Dated:                      December 14, 2020
                                                                                                                             New York, New York
  The Honorable Loretta A. Preska
  United States District Judge
  United States Courthouse
  500 Pearl Street                                                                               ____________________________
  New York, NY 10007-1312                                                                        LORETTA A. PRESKA, U.S.D.J.

           Re:             Lucas Ologbenla 1:19-cr-00291-LAP

  Dear Judge Preska,

          We are writing in connection with our client, Lucas Ologbenla, concerning his pre-trial
  conditions in the above-referenced matter. Mr. Ologbenla’s conditions of release include travel
  limited to the Southern District of New York, Pennsylvania, and points in between for travel. I
  am writing to request a temporary modification of our client’s travel restriction to allow him to
  travel to Houston, Texas from December 17th, 2020 to December 20th, 2020 for business
  purposes.

          Mr. Ologbenla works as a club promoter and concert organizer, in addition to his day job.
  Between December 17th, 2020 to December 20th his promotion company will be hosting several
  events in Houston, Texas. We consulted with AUSA Daniel Wolf who deferred to pretrial
  services. SDNY Pretrial Services Officer Tessier-Miller has no objections to the travel
  modification.

        We therefore respectfully request that Mr. Ologbenla’s conditions of release be
  temporarily modified to permit him to travel to Houston, Texas from December 17th, 2020 to
  December 20th.

            Please do not hesitate to contact me if you have any questions.

                                                                        Sincerely,

                                                                        /s/Daniel Zelenko

                                                                        Daniel Zelenko

  Cc : Daniel Wolf, Assistant United States Attorney
  (via electronic mail)


Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      London      Brussels
